Title: To George Washington from William Roberts, 12 July 1799
From: Roberts, William
To: Washington, George



Sir
Petersburgh 12th July 1799

I am Very Sorry to hare you have had the Misfortune to have your flour Damnefied As you Rite Me it is—Boath Muste & Sower. then thare is but One way to preserve it, tharefore to keep it from Giting wors—Order your prasent Miller to Start it Amedeately in the Meal Loft And Take A packt Barrel of flour And have it well Cleand to Role it over all the Lumps To Mash tham fine—then Sift it thorough a Sand Siv Or A Bean Siv to Git out all the Lumps then hist Up Bran And Mix it to the Temper of Ground Meal—that will Giv it Are by Turning it Morning & Evening Twise or three Times A Day it will Gro No wors Till I Can Come Up Which will be as Soon As I Reseve your Letter And Settle My Affares before Mr Hay & Captn Mcnemara—which will be in the Beginning of August—Now if I Could Git So Far in your favour As to wright to my atturney Mr George Hay & Captn Macnemara My atturney And Agent To push on Matters & Spare Not Money in Reson So As to Recover My property out of the hands of Two Vile

Men in this Town Boath of infamaous Caracters ⟨I⟩ Would Leve the whole affare in the hands of Captn Macnemara & Mr George Hay My atturney—Sir—I think a Letter from your Excellency to those Two Gentlemen would be of Infinet Servis to Me in Giting My property out of thare hands.
Sir—Maneg the flour as I have Derected & it will Gro No Wors till I Can Come Up which will be as Soon as I Receiv your Letter—For your Righting for Me has already put Me More in favour with Mr Hay & Captn Macnemara then Before—Now Sir to Acquint with My Cretekel Setuation I think it My Duty So to Doe And Should be Glad to Come at the Time your preasent Millers Time Expiers But Last fall in the month of October & Novr I was Taken Vary ill & had Like to a Lost my Life, while in My Destress a Villen who Came to Se Me And Not Sent for Nither—in pertence of frindship And has Got a frind of his to Draw a Counter fit Deed for my Place but I have a witness Now in Town that was By in all my Destress which will over set the Villens Intent—Next August Cort which Comes on the first Monday in the Month if youd by So Kind as to Rite to Loyer Hay in My behalf it would be More in My favour then all the fee I Can Be Able to Giv him—Sir I have the first Loyer in Petersburgh On My Side—And I hope Matters will Go on well after I Receiv Your Letter. From Sir your Sencere frind And Humble Servt

W:M. Roberts

